

117 HRES 700 IH: Expressing support for the designation of September 2021 as “National Voting Rights Month”.
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 700IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Mr. Veasey (for himself, Ms. McCollum, Mr. Grijalva, Mrs. Beatty, and Mr. Suozzi) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committees on House Administration, Intelligence (Permanent Select), Oversight and Reform, Science, Space, and Technology, Education and Labor, Ways and Means, Financial Services, Ethics, Homeland Security, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of September 2021 as National Voting Rights Month.Whereas voting is one of the single most important rights that can be exercised in a democracy;Whereas, over the course of history, various voter suppression laws in the United States have hindered, and even prohibited, certain individuals and groups from exercising the right to vote;Whereas, during the 19th and early 20th centuries, Native Americans and people who were born to United States citizens abroad, people who spoke a language other than English, and people who were formerly subjected to slavery were denied full citizenship and prevented from voting by English literacy tests;Whereas, since the 1870s, minority groups such as Black Americans in the South have suffered from the oppressive effects of Jim Crow laws that were designed to prevent political, economic, and social mobility;Whereas Black Americans, Latinos, Asian Americans, Native Americans, and other underrepresented voters were subject to violence, poll taxes, literacy tests, all-White primaries, property ownership tests, and grandfather clauses that were designed to suppress the right of those individuals to vote;Whereas 5,200,000 people in the United States are currently banned from voting because of a felony conviction, including 1 in 16 Black adults, due to the shameful entanglement of racial injustice in the criminal legal system and voting access in the United States; Whereas members of the aforementioned groups and others are currently, in some cases, subject to intimidation, voter roll purges, and financial barriers that act effectively as modern-day poll taxes;Whereas, in 1965, Congress passed the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) to protect the right of Black Americans and other traditionally disenfranchised groups to vote, among other reasons;Whereas, in 2013, in the landmark case of Shelby County v. Holder, 570 U.S. 529 (2013), the Supreme Court of the United States invalidated section 4 of the Voting Rights Act of 1965, dismantling the preclearance formula provision in that Act that protected voters in States and localities that historically have suppressed the right of minorities to vote;Whereas, since the invalidation of the preclearance formula provision of the Voting Rights Act of 1965, gerrymandered districts in many States have gone unchallenged and have become less likely to be invalidated by the courts;Whereas these gerrymandered districts have been found to have discriminatory impacts on traditionally disenfranchised minorities through tactics that include cracking, diluting the voting power of minorities across many districts, and packing or concentrating minority voters’ power in one district to reduce their voting power in other districts;Whereas the courts have found the congressional and, in some cases, State legislative district maps, in Texas, North Carolina, Florida, Pennsylvania, Ohio, and Wisconsin to be gerrymandered districts that were created to favor some groups over others;Whereas the decision of the Supreme Court in Shelby County v. Holder, 570 U.S. 529 (2013), calls on Congress to update the formula in the Voting Rights Act of 1965;Whereas these restrictive voting laws encompass cutbacks in early voting, voter roll purges, placement of faulty equipment in minority communities, requirement of photo identification, and the elimination of same-day registration;Whereas these policies could outright disenfranchise or make voting much more difficult for more than 80,000,000 minority, elderly, poor, and disabled voters, among other groups;Whereas, in 2016, discriminatory laws in North Carolina, Wisconsin, North Dakota, and Texas were ruled to violate voters’ rights and overturned by the courts;Whereas the Coronavirus Disease 2019 (referred to in this preamble as COVID–19) public health emergency has only exacerbated the state of elections and the difficulties voters face in obtaining access to the ballot;Whereas a lack of fair and safe election policies threatens minority communities, which have been disproportionately impacted and disenfranchised due to the COVID–19 pandemic, and their access to the ballot;Whereas addressing the challenges of administering future elections requires increasing the accessibility of vote-by-mail and other limited-contact options to ensure the protection of voters’ health and safety amid a global pandemic;Whereas, as voting by mail becomes a safer and more accessible option for voters to exercise their constitutional right to vote during the unprecedented times caused by the COVID–19 pandemic, the work of the United States Postal Service will be of paramount importance in successfully conducting elections;Whereas Congress must work to combat any attempts to dismantle or underfund the United States Postal Service or obstruct the passage of the mail as blatant tactics of voter suppression and election interference;Whereas following the 2020 elections there has been a relentless attack on the right to vote with more than 400 bills having been introduced to roll back the right to vote, including such bills being introduced in almost every State and at least 31 of such bills having been signed into law in 18 States;Whereas there is much more work to be done to ensure all citizens of the United States have the right to vote through free, fair, and accessible elections, and Congress must exercise its Constitutional authority to protect the right to vote;Whereas National Voter Registration Day is September 22; andWhereas September 2021 would be an appropriate month to designate as National Voting Rights Month and to ensure that, through the registration of voters and awareness of elections, the democracy of the United States includes all citizens of the United States: Now, therefore, be it That the House of Representatives—(1)expresses support for the designation of National Voting Rights Month;(2)encourages all people in the United States to uphold the right of every citizen to exercise the sacred and fundamental right to vote;(3)encourages Congress to pass—(A)the For the People Act of 2021 (S. 2093 and H.R. 1 of the 117th Congress), to increase voters’ access to the ballot, prohibit the use of deceptive practices to intimidate voters, end gerrymandering, create automatic voter registration, limit the power of restrictive voter identification laws, make critical investments in election infrastructure and technology, and address corruption in campaign finance and ethics;(B)the Freedom to Vote Act (S. 2747 of the 117th Congress), to set basic national standards to make sure all people in the United States can cast their ballots in the way that works best for them, regardless of what ZIP code they live in, improve access to the ballot for people in the United States, advance commonsense election integrity reforms, and protect the democracy of the United States from relentless attacks;(C)the John R. Lewis Voting Rights Advancement Act of 2021 (H.R. 4 of the 117th Congress), to restore the protections of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) that prohibit discriminatory voting practices, remove barriers to voting, and provide protections for minority voters in States with a history of voting discrimination; (D)the Democracy Restoration Act (S. 481 of the 117th Congress), to restore Federal voting rights to citizens after release from imprisonment, honoring the responsibilities of citizenship and civic engagement necessary for building healthy and safe communities, while welcoming the contributions of people returning home after imprisonment; and(E)other voting rights legislation that seeks to advance voting rights and protect elections in the United States;(4)recommends that public schools and universities in the United States develop an academic curriculum that educates students about—(A)the importance of voting, how to register to vote, where to vote, and the different forms of voting; (B)the history of voter suppression in the United States before and after passage of the Voting Rights Act of 1965; and(C)current measures that have been taken to restrict the vote;(5)encourages the United States Postal Service to issue a special John R. Lewis stamp during the month of September—(A)to honor the life and legacy of John R. Lewis in supporting voting rights; and(B)to remind people in the United States that ordinary citizens risked their lives, marched, and participated in the great democracy of the United States so that all citizens would have the fundamental right to vote; and (6)invites Congress to allocate the requisite funds for public service announcements on television, radio, newspapers, magazines, social media, billboards, buses, and other forms of media—(A)to remind people in the United States when elections are being held;(B)to share important registration deadlines; and (C)to urge people to get out and vote. 